Exhibit 10.1

PERFORMANCE BONUS PLAN OF

MYERS INDUSTRIES, INC.

(Approved by Shareholders April 26, 2013)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.  

Purpose of the Plan

     1    2.  

Definitions

     1    3.  

Administration of the Plan

     4    4.  

Participants to Whom Awards May Be Granted

     5    5.  

Long-Term Cash Awards

     5    6.  

Annual Cash Awards

     5    7.  

Performance Goals for Awards

     5    8.  

Date of Grant

     6    9.  

Nontransferability of Award

     6    10.  

Change of Control

     6    11.  

Forms of Awards

     6    12.  

Taxes

     6    13.  

Amendment of the Plan

     7    14.  

Effectiveness of the Plan

     7    15.  

Other Provisions

     7    16.  

Effect on Employment

     7    17.  

International Participants

     7    18.  

Compliance with Section 409A of the Code

     7    19.  

Clawback Policy

     8    20.  

Ohio Law to Govern

     8   

 

i



--------------------------------------------------------------------------------

PERFORMANCE BONUS PLAN

OF

MYERS INDUSTRIES, INC.

1. Purpose of the Plan. The purpose of this Performance Bonus Plan of Myers
Industries, Inc. adopted on this 26th day of April, 2013, is to attract, reward
and retain officers, and other key employees of the Company and its Subsidiaries
by payment of performance compensation based on achievement of certain financial
objectives. Awards made hereunder are part of the total compensation package for
such persons and the opportunity so provided is intended to foster in
participants a strong incentive to put forth maximum effort for the success and
growth of the Company and its Subsidiaries, to encourage long-term strategic
decision making on the part of participants, to aid in retaining individuals who
put forth such efforts and strategic decision making, and to assist in
attracting the best available individuals to the Company and its Subsidiaries in
the future, in each case, for the benefit of the Company’s stockholders.

2. Definitions. When used herein, the following terms shall have the meaning set
forth below:

2.1 “Annual Cash Award” means a cash award made pursuant to Section 6, with a
Performance Period of one year or less.

2.2 “Award” means an Annual Cash Award, or a Long-Term Cash Award.

2.3 “Board” means the Board of Directors of Myers Industries, Inc.

2.4 “Change of Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement; provided that, without
limitation, a Change in Control shall be deemed to have occurred if:

(a) Any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change in Control shall not be deemed to
occur under this Section 2.4(a) by reason of the acquisition of securities by
the Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company;

(b) During any period of one year there shall cease to be a majority of the
Board comprised of Continuing Directors; or

(c) There occurs (i) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in



--------------------------------------------------------------------------------

the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent
(80%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (ii) the approval by the stockholders of the Company of a plan of
complete liquidation of the Company, or (iii) the sale or disposition by the
Company of more than fifty percent (50%) of the Company’s assets. For purposes
of this Section 2.4(c), (A) a sale of more than fifty percent (50%) of the
Company’s assets includes a sale of more than fifty percent (50%) of the
aggregate value of the assets of the Company and its Subsidiaries or the sale of
stock of one or more of the Company’s Subsidiaries with an aggregate value in
excess of fifty percent (50%) of the aggregate value of the Company and its
Subsidiaries or any combination of methods by which more than fifty percent
(50%) of the aggregate value of the Company and its Subsidiaries is sold, and
(B) a transfer of Company assets to a corporate or non-corporate entity (such as
a partnership or limited liability company) in which the Company owns equity
securities possessing at least fifty percent (50%) of the total combined voting
power of all classes of equity securities in such corporate or non-corporate
entity shall not be treated as a sale or disposition by the Company of the
assets contributed to such corporate or non-corporate entity.

(d) For purposes of this Plan, a “Change of Control” will be deemed to occur:

(i) on the day on which a twenty percent (20%) or greater ownership interest
described in Section 2.4(a) is acquired, provided that a subsequent increase in
such ownership interest after it first equals or exceeds twenty percent
(20%) shall not be deemed a separate Change of Control;

(ii) on the day on which Continuing Directors cease to be a majority of the
Board as described in Section 2.4(b);

(iii) on the day of a merger, consolidation or sale of assets as described in
Section 2.4(c)(i) or Section 2.4(c)(iii); or

(iv) on the day of the approval of a plan of complete liquidation as described
in Section 2.4(c)(ii).

2.5 “Code” means the Internal Revenue Code of 1986, as in effect at the time of
reference, or any successor revenue code which may hereafter be adopted in lieu
thereof, and reference to any specific provisions of the Code shall refer to the
corresponding provisions of the Code as it may hereafter be amended or replaced.

2.6 “Continuing Directors” mean individuals who at the beginning of any period
(not including any period prior to the date of this Agreement) of one year

 

2



--------------------------------------------------------------------------------

constitute the Board and any new Director(s) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved.

2.7 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board which is invested by the Board with
responsibility for the administration of the Plan.

2.8 “Company” means Myers Industries, Inc.

2.9 “Employees” means officers (including officers who are members of the
Board), and other key employees of the Company or any of its Subsidiaries.

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as in effect at
the time of reference, or any successor law which may hereafter be adopted in
lieu thereof, and any reference to any specific provisions of the Exchange Act
shall refer to the corresponding provisions of the Exchange Act as it may
hereafter be amended or replaced.

2.11 “Fair Market Value” means, with respect to the Shares, (i) the closing
price of the Shares on the principal stock exchange on which Shares are then
traded or admitted to trading on the date on which the value is to be
determined, or (ii) if no sale takes place on such day on any such exchange, the
average of the last reported closing bid and asked prices on such day as
officially quoted on any such exchange. If there shall be a public market for
the Shares, and the foregoing references are unavailable or inapplicable, then
the Fair Market Value shall be determined on the basis of the appropriate
substitute public market price indicator as determined by the Committee, in its
sole discretion.

2.12 “Long-Term Cash Award” means a cash award made pursuant to Section 5, with
a Performance Period of more than one year.

2.13 “Long-Term Cash Award Agreement” means a written agreement in such form as
may be, from time to time, hereafter approved by the Committee, which shall be
duly executed by the Company and the Participant and which shall set forth the
terms and conditions of a Long-Term Cash Award under the Plan.

2.14 “Participants” means Employees as designated by the Committee from time to
time.

2.15 “Performance Goal” means one or more written objectives for the Company or
any Subsidiary or any business unit thereof or any individual that may be
established by the Committee for a Performance Period with respect to any
performance-based Awards awarded under the Plan. The Performance Goals for
Awards that are intended to constitute “performance-based” compensation within
the meaning of Section 162(m) (or any amended or successor provision) of the
Code shall be based exclusively on one or more of the following business
criteria: (i) increase in the Fair Market Value of

 

3



--------------------------------------------------------------------------------

the Shares, (ii) total stockholder return, (iii) revenue, sales, settlements,
market share, customer conversion, net income, stock price and/or earnings per
share, (iv) return on assets, net assets, and/or invested capital, (v) economic
value added, (vi) improvements in costs and/or expenses, (vii) EBIT, EBITDA,
operating or gross profits, cash earnings or income from continuing operations,
(viii) net cash from continuing operations or cash flow from operating
activities; (ix) performance relative to peer group; or (x) any similar
performance measure established by the Committee.

2.16 “Performance Period” means the period selected by the Committee during
which the performance of the Company or any Subsidiary, or any individual is
measured for the purpose of determining the extent to which an Award subject to
Performance Goals has been earned.

2.17 “Plan” means the Company’s Performance Bonus Plan, as amended from time to
time.

2.18 “Shares” means shares of the Company’s common stock, no par value, or, if
by reason of the adjustment provisions contained herein, any rights under an
Award under the Plan pertain to any other security, such other security.

2.19 “Subsidiary” or “Subsidiaries” means any corporation or corporations other
than the employer corporation in an unbroken chain of corporations beginning
with the employer corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

2.20 “Successor” means the (i) legal representative of the estate of a deceased
Participant, or (ii) the person or persons who shall acquire the right to
receive an Award by bequest or inheritance or by reason of the death of the
Participant.

3. Administration of the Plan. The Committee shall be invested with the
responsibility for the administration of the Plan. The Committee shall consist
of not less than two (2) outside directors as defined in Treasury Regulation
1.162-27 who shall also qualify as disinterested directors within the meaning of
Rule 16b-3; provided, however, that the failure to satisfy the foregoing
requirement shall not affect the validity of any Awards granted under the Plan.
Subject to the provisions of the Plan, the Committee shall have full authority,
in its discretion, to determine the Participants to whom Awards shall be
granted, the amount or value of any such Award, the terms of any such Award, and
to establish and administer any Performance Goals applicable to such Awards; to
amend or cancel Awards (subject to Section 15 of the Plan); to accelerate the
vesting of Awards; to require the cancellation of any previously granted Awards
under this Plan or any other plans of the Company as a condition to the granting
of an Award; to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; and generally to interpret and determine any
and all matters whatsoever relating to the administration of the Plan and the
granting of Awards hereunder. All decisions or interpretations made by the
Committee with regard to any question arising under the Plan or any Awards
granted pursuant to the Plan shall be binding and conclusive on the Company and
the recipients of Awards.

 

4



--------------------------------------------------------------------------------

4. Participants to Whom Awards May Be Granted. Awards may be granted in each
calendar year or portion thereof while the Plan is in effect to such of the
Participants as the Committee, in its discretion, shall determine. In
determining the Participants to whom Awards shall be granted and the amount and
value of such Awards, the Committee shall take into account the duties of the
respective Participants, their present and potential contributions to the
success of the Company and its Subsidiaries, and such other factors as the
Committee shall deem relevant in connection with accomplishing the purposes of
the Plan.

5. Long-Term Cash Awards. Long-Term Cash Awards granted under the Plan shall be
subject to such terms and conditions as the Committee may, in its discretion,
determine and set forth in the related Long-Term Cash Award Agreements.
Long-Term Cash Awards shall be granted to Participants in accordance with, and
subject to, the provisions set forth below.

5.1 Terms of Long-Term Cash Awards. The Long-Term Cash Awards granted under this
Plan shall be subject to one or more Performance Goals as determined by the
Committee in its discretion. Each Long-Term Cash Award Agreement issued
hereunder shall specify the Performance Goal(s) and Performance Period
applicable to the Award. All such terms shall be determined by the Committee in
accordance with its discretionary authority hereunder, subject to Section 7.
below.

5.2 Other Terms and Conditions of Long-Term Cash Awards. Each Long-Term Cash
Award shall be granted on such other terms and conditions as shall be approved
by the Committee, in its discretion. The total amount of any Long-Term Cash
Award granted to any Participant with respect to any Performance Period shall
not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00), multiplied
by the number of years in the Performance Period.

6. Annual Cash Awards. Annual Cash Awards granted under the Plan shall be
subject to one or more Performance Goals and such other terms and conditions as
Committee may determine, in its discretion. All such terms shall be determined
by the Committee in accordance with its discretionary authority hereunder,
subject to Section 7 below. The total amount of any Annual Cash Award granted to
any Participant with respect to any Performance Period, shall not exceed Two
Million Five Hundred Thousand Dollars ($2,500,000.00).

7. Performance Goals for Awards. Except in the case of death, disability or a
Change of Control, Awards under the Plan will be earned only if corporate,
business unit or individual Performance Goals over the Performance Periods
established by the Committee are certified by the Compensation Committee to have
been met with respect to such Awards. The Performance Goals may vary from
Participant to Participant, group to group and Performance

 

5



--------------------------------------------------------------------------------

Period to Performance Period. Performance Goals for any Annual Cash Awards or
Long-Term Cash Awards shall be established within ninety (90) days after the
commencement of the applicable Performance Period.

8. Date of Grant. The date of grant of an Award granted hereunder shall be the
date on which the Committee acts in granting the Award or, if later, such other
date as the Committee shall specify.

9. Nontransferability of Award. An Award shall not be transferable, other than:
(a) by will or the laws of descent and distribution to a Successor, or in the
event of disability, the holder’s personal representative, or (b) pursuant to a
qualified domestic relation order, as defined in the Code or the Employee
Retirement Income Security Act (ERISA) or the rules thereunder.

10. Change of Control. Notwithstanding anything to the contrary in the Plan or
any Long-Term Cash Award, in the case of a Change of Control, any Awards
relating to Performance Periods prior to the Performance Period in which the
Change of Control occurs that have been earned but not paid may become payable
in accordance with the terms of the respective Awards. Notwithstanding the
foregoing, if a Change of Control of the Company does not constitute a change in
the ownership or effective control of the Company or a change in a substantial
portion of the assets of the Company within the meaning of Treasury Regulations
Section 1.409A-3(i)(5), then such Change of Control shall not cause an
acceleration of payment of any outstanding Long-Term Cash Awards under this
Section 10.

11. Forms of Awards. Nothing contained in the Plan nor any resolution adopted or
to be adopted by the Board, the Committee or by the stockholders of the Company
shall constitute the granting of any Award. An Award shall be granted hereunder
only by action taken by the Committee in granting an Award. Whenever the
Committee shall designate a Participant for the receipt of an Award, the
President of the Company, or such other person as the Committee shall designate,
shall forthwith send notice thereof to the Participant, in such form as the
Committee shall approve, stating the terms and conditions thereof. In the case
of a Long-Term Cash Award, the notice shall be accompanied by a Long-Term Cash
Award Agreement in such form as may from time to time hereafter be approved by
the Committee, which shall have been duly executed by or on behalf of the
Company. If the surrender of previously issued Awards is made a condition of the
grant, the notice shall set forth the pertinent details of such condition.
Execution by the Participant to whom a Long-Term Cash Award is granted of a
Long-Term Cash Award Agreement in accordance with the provisions set forth in
this Plan shall be a condition precedent to the grant of any Long-Term Cash
Award.

12. Taxes. The Company shall have the right to withhold the amount of any taxes
which the Company is or will be required to withhold with respect to any Award
under the Plan. Furthermore, the Company may elect to deduct such taxes from any
other amounts then payable in cash or in shares or from any other amounts
payable any time thereafter to the Participant.

 

6



--------------------------------------------------------------------------------

13. Amendment of the Plan. The Plan may be amended at any time and from time to
time by the Board, but no amendment without the approval of the stockholders of
the Company shall be made if stockholder approval under Section 162(m) of the
Code (if the Company is subject to the Exchange Act at the time of such
amendment) would be required. Notwithstanding the discretionary authority
granted to the Committee in Section 3 of the Plan, except as set forth in
Section 19 below, no amendment of the Plan or any Award granted under the Plan
shall impair any of the rights of any holder, without such holder’s consent,
under any Award theretofore granted under the Plan.

14. Effectiveness of the Plan. The Plan shall become effective when approved by
the Board. The Plan shall be submitted to the Company’s stockholders for
approval and unless the Plan is approved by the affirmative votes of the holders
of shares having a majority of the voting power of all shares represented at a
meeting duly held in accordance with Ohio law within twelve (12) months after
being approved by the Board, the Plan and all Awards made under the Plan shall
be void and of no force and effect.

15. Other Provisions. As used in the Plan, and in Awards and other documents
prepared in implementation of the Plan, references to the masculine pronoun
shall be deemed to refer to the feminine or neuter, and references in the
singular or the plural shall refer to the plural or the singular, as the
identity of the person or persons or entity or entities being referred to may
require. The captions used in the Plan and in such Awards and other documents
prepared in implementation of the Plan are for convenience only and shall not
affect the meaning of any provision hereof or thereof.

16. Effect on Employment. Neither the adoption of this Plan, its operation, nor
any of the Award Agreements or other documents described or referred to in the
Plan shall confer upon any person any right to continue in the employ or service
of the Company or any of its Subsidiaries or in any way affect any right or
power of the Company or any of its Subsidiaries to terminate the employment or
service of any person at any time for any reason whatsoever.

17. International Participants. To the extent that the Committee determines, in
its sole discretion, to comply with foreign laws or practices and to further the
purpose of the Plan, the Committee may amend the terms of the Plan or Awards in
order to conform with the requirements of such foreign laws or practices.

18. Compliance with Sections 162(m) and 409A of the Code. The Plan is intended
to comply with Sections 162(m) and 409A of the Code and the regulations
thereunder, to the extent applicable. Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent. In that regard, and notwithstanding any provision
of the Plan to the contrary, the Company reserves the right to amend the Plan or
any Award granted under the Plan, by action of

 

7



--------------------------------------------------------------------------------

the Committee, without the consent of any affected Participant, to the extent
deemed necessary or appropriate for purposes of maintaining compliance with
Sections 162(m) and 409A of the Code and the regulations thereunder.

19. Clawback Policy. Awards granted under the Plan shall be subject to any
clawback policy that may be duly adopted by the Board or as required by law.

20. Ohio Law to Govern. The Plan shall be governed by and construed in
accordance with the laws of the State of Ohio.

 

8